Citation Nr: 0116211	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for a chronic rotator cuff degenerative tear with 
impingement syndrome of the right shoulder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel






INTRODUCTION

The veteran had active service from July 1958 to December 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii (RO), which continued a 10 percent 
disability evaluation for the veteran's right shoulder 
disability.  

In a July 2000 Remand, the Board returned this matter to the 
RO for further development.  Specifically, the Board remanded 
this matter in order for the veteran to be afforded a current 
VA examination to determine the severity of his right 
shoulder disability.  In a November 2000 decision review 
officer's decision, the veteran's disability evaluation was 
increased to 20 percent, effective August 29, 1997.  

With regard to claims for an original or an increased rating, 
a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  In this case, the veteran has not 
indicated that he is satisfied with the currently assigned 
disability evaluation.  Accordingly, the veteran's appeal has 
not been resolved and is still pending before the Board.     


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's chronic rotator cuff degenerative tear with 
impingement syndrome of the right shoulder is not manifested 
by more than limitation of motion of the right arm at 
shoulder level.   


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for a chronic rotator cuff degenerative tear with 
impingement syndrome of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5201 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a disability evaluation in 
excess of 20 percent for chronic rotator cuff, degenerative 
tear with impingement syndrome of the right shoulder.  The 
veteran contends that his current disability evaluation does 
not accurately reflect the severity of his symptomatology.   

The Board initially notes that during the pendency of the 
veteran's appeal there was a change in the law which 
eliminates the need for a claimant to submit a well-grounded 
claim.  The new law also amplifies VA's duty to assist a 
claimant in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-
5107, 5126).  This legislation now requires VA to proceed 
directly with an adjudication of the merits of a claim 
(provided the Board finds that the VA has fulfilled its duty 
to assist) without determining whether the claim is well 
grounded.  

In this case, the Board's decision to proceed does not 
prejudice the veteran in the disposition of his claim for an 
increased disability evaluation.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  In an April 1998 rating 
decision, a November 1998 Statement of the Case (SOC), and a 
November 2000 decision review officer's decision, the RO 
notified the veteran and his representative of all 
regulations pertinent to his claim of entitlement to an 
increased disability evaluation for his right shoulder 
disability.  

Further, the veteran was granted a 20 percent disability 
evaluation in November 2000 and advised that the evidence did 
not warrant a disability evaluation in excess of 20 percent 
under relevant criteria.  He was afforded VA examinations in 
October 1997 and October 2000 and was afforded a Travel Board 
hearing in Honolulu, Hawaii in June 1999.  Accordingly, the 
Board is satisfied that the veteran was ensured due process 
of law as a result of the actions taken by the RO. 

The question becomes whether, under the new legislation, VA 
has fulfilled its duty to assist the veteran in developing 
his claim.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the 
examinations which have been conducted, the Board finds that 
no further assistance is necessary for an equitable 
adjudication of the veteran's appeal in this case.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In an April 1998 rating decision, the RO continued a 10 
percent rating for the veteran's right shoulder disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203 
(2000).  The RO evaluated the veteran's right shoulder 
disability by analogy under DC 5203 which provides a 10 
percent rating for malunion of the clavicle or scapula, or 
for nonunion of the clavicle or scapula without loose 
movement (for either the major or minor arm), and for a 20 
percent disability evaluation for dislocation of the clavicle 
or scapula, or for nonunion of the clavicle or scapula with 
loose movement (for either the major or minor arm).  

In the decision review officer's decision of November 2000, 
the rating increase to 20 percent was pursuant to 38 C.F.R. § 
4.71a, DC 5201 (2000).  DC 5201 sets forth the criteria for 
disability evaluations for limitation of motion of the arm.  
A 20 percent disability evaluation is assignable where 
shoulder motion (of either the major or minor shoulder) is 
limited to shoulder level.  Where shoulder motion is limited 
midway between side and shoulder level a 30 percent 
disability evaluation is assignable for the major arm and a 
20 percent disability evaluation is assignable for the minor 
arm.  Where shoulder motion is limited to 25 degrees from the 
side, a 40 percent disability evaluation is assignable for 
the major arm and a 30 percent disability evaluation is 
assignable for the minor arm.  

Full range of motion of the shoulder consists of 0 to 180 
degrees of flexion, 0 to 180 degrees of abduction, and 
internal and external rotation from 0 to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2000).

Factual Background

The evidence reveals that the veteran was treated for 
complaints of bilateral shoulder pain in July 1996 at a VA 
medical facility.  At that time, he indicated that he had 
increased pain in his right shoulder when raising his arm, 
but this had not interfered with his golfing activities.  In 
July 1996, the veteran had been employed as a golf 
professional by the US Army for approximately 10 years.  
Physical examination revealed no swelling or deformity.  
There was slight tenderness to palpation in the glenohumeral 
joint on the right.  The veteran had full range of motion of 
the right shoulder, but it was guarded.  There was no 
crepitus and x-rays revealed mild degenerative changes 
compatible with the veteran's age.  The veteran was diagnosed 
with probable impingement syndrome of the right shoulder.  

The veteran was afforded a VA examination in October 1997.  
The examiner noted that the veteran initially dislocated his 
right shoulder in 1969 and again in 1977.  The veteran 
complained of grinding and popping with activity using the 
right shoulder, including when using his arm above his 
shoulder.  The veteran also described occasional tingling in 
the fingers of his right hand.  He reported that he was still 
employed as a golf professional and he continued to play 
golf.  

Physical examination revealed no swelling or deformity.  The 
veteran had flexion of the right shoulder to 180 degrees, 
extension to 0 degrees, interior rotation to 30 degrees, 
exterior rotation to 90 degrees, abduction to 175 degrees and 
adduction to 0 degrees.  X-rays as compared to films dated in 
July 1996 revealed stable, mild degenerative osteoarthritic 
changes.  The examiner's diagnosis was mild, degenerative 
osteoarthritic changes of both shoulders.  Based on the 
aforementioned evidence the RO continued the veteran's 10 
percent disability evaluation for the right shoulder in an 
April 1998 rating decision.

Thereafter, the veteran was afforded a Travel Board hearing, 
conducted by the undersigned at the Honolulu, Hawaii RO in 
June 1999.  During the hearing, the veteran testified that 
his right shoulder had deteriorated since his discharge from 
service and that it was painful for him to do anything 
involving his shoulders at shoulder height.  He indicated 
that he had pain when shaking a shaving cream container and 
when opening jars.  He stated that that he could hear popping 
and grinding in his right shoulder with such movements.  

The veteran testified that he took over-the-counter 
medications to help relieve his pain and occasionally applied 
heat to his shoulder.  At the time of the hearing, the 
veteran was still employed as a golf professional by the US 
Army in Hawaii.  He reported having pain sometimes when 
demonstrating how to swing a golf club properly and when 
demonstrating stretching exercises.  However, the veteran 
stated that he primarily had difficulty with every day 
activities that required using the arms in a strength type 
situation or using the arms above shoulder height.  The 
veteran testified that he was right handed and that his right 
arm was his major extremity.  During the hearing, the veteran 
contended that his October 1997 VA examination was inadequate 
and that his right shoulder disability had worsened since 
that time.  

Pursuant to the Board's July 2000 Remand, the veteran was 
afforded an orthpaedic examination in October 1999 by 
Clifford K.H. Lau, M.D., F.A.C.S.  Dr. Lau indicated that he 
reviewed the veteran's claims file and documented the 
veteran's history of injuring his right shoulder in September 
1977.  The veteran presented to Dr. Lau with complaints of 
progressive pain with weakness above shoulder level.  The 
veteran advised Dr. Lau that he believed his right shoulder 
was slowly worsening over time, both in terms of loss of 
motion and painful arc.  He reported having loss of mobility, 
especially above shoulder level.  He described hearing and 
feeling a grinding sensation in the shoulder made worse with 
certain maneuvers such as pushing his arms together.  

The veteran indicated to Dr. Lau that he had taken Ibuprofen 
without significant relief.  He stated that he was taking a 
supplement similar to glucosamine with slight improvement of 
his symptoms.  Dr. Lau noted that the veteran continued to 
work full-time as a golf professional and had occasional pain 
with his golf swing, especially when swinging to the back or 
if he hit the ground hard.  The veteran had not missed any 
time from work due to his right shoulder disability

Physical examination revealed tenderness of the right 
shoulder to palpation over the anterior shoulder and in the 
subacromial area.  The veteran had flexion to 170 degrees, 
with painful arc above 90 degrees.  He had extension to 50 
degrees, abduction to 125 degrees, adduction to 40 degrees, 
external rotation to 80 degrees and internal rotation to 80 
degrees.  Positive crepitus was noted with range of motion of 
the right shoulder and there was positive impingement sign, 
positive supraspinatus test and mildly positive apprehension 
test.  Muscle examination of the upper extremities was 
intact.  

X-rays revealed a 1-centimeter space between the bottom of 
the acromion and the top of the humeral head.  There were no 
other significant bony abnormalities and no signs of fracture 
or dislocation.  The diagnosis was right shoulder impingement 
syndrome with probable degenerative rotator cuff.  Dr. Lau 
opined that the veteran had a degenerative process in the 
right shoulder with positive crepitus, and slowly increasing 
pain and restriction of motion.  He also stated that the 
veteran had a positive impingement syndrome with a painful 
arc above shoulder height.  

Analysis

As indicated, during the pendency of this appeal, the 
veteran's disability evaluation was increased to 20 percent 
pursuant to DC 5021.  In reviewing the rating criteria in 
relation to the veteran's right shoulder disability, the 
Board finds that the veteran's disability picture 
attributable to his right shoulder disability most consistent 
with the currently assigned 20 percent disability evaluation 
and concludes that an evaluation in excess of 20 percent is 
not warranted.  The evidence does not confirm that the 
veteran's right shoulder symptomatology results in limitation 
of motion of the arm midway between the side and shoulder 
level or to 25 degrees from the side which would warrant the 
assignment of a 30 or 40 percent disability evaluation for 
the major extremity.  

Rather, the veteran's symptom complex mostly closely fits 
within the criteria for a 20 percent disability evaluation 
for a major extremity, as assigned during the course of this 
appeal.  As reflected in the October 2000 examination report, 
the veteran had flexion to 170 degrees with painful arc above 
90 degrees (full flexion shown to be 180 degrees), abduction 
to 125 degrees (full abduction is from 0 to 180 degrees), 
internal and external rotation to 80 degrees (full internal 
and external rotations are to 90 degrees).  

Further, the veteran was shown to have tenderness to 
palpation over the anterior shoulder and subacromial area and 
crepitus and impingement were noted.  These findings suggest 
a worsening of the veteran's right shoulder symptoms when 
compared with the objective findings noted in October 1997.  
At that time, the veteran had full flexion, abduction to 175 
degrees, interior rotation to 30 degrees and exterior 
rotation to 90 degrees.  However, even though the veteran's 
symptoms worsened from October 1997 to October 2000, the 
objective evidence does not show that the veteran had 
limitation of motion of the right shoulder to midway between 
the side and the shoulder or limited to 25 degrees from the 
side.  Thus, he is not entitled to an evaluation in excess of 
20 percent under DC 5201.  

In reaching this decision, the Board has also considered 
other applicable diagnostic codes including DC 5200 
(articulation and ankylosis of the scapulohumeral), 5202 
(impairment of the humerus) and 5203 (impairment of the 
clavicle or scapula).  The objective evidence of record does 
not establish that the veteran has articulation or ankylosis 
of the scapulohumeral or impairment of the humerus.  Also, a 
20 percent disability evaluation is the highest evaluation 
available pursuant to DC 5203.  As such, there is no basis 
upon which to grant an evaluation in excess of 20 percent 
under DC 5200, 5202 or DC 5203.

Functional limitations due to pain also must be accounted for 
in evaluating disabilities on the basis of limitation of 
motion.  The Board has also considered the veteran's 
complaints and the examiners findings in regard to flare ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  It has been 
noted that the veteran has tenderness in the anterior 
shoulder and subacromial area, painful arc above 90 degrees 
with limited motion due to pain, and crepitus.  In reviewing 
the evidence, the Board concludes that the veteran's 
currently assigned 20 percent evaluation adequately 
compensates the veteran for pain and loss of range of motion 
and that the objective evidence does not establish additional 
functional loss due to pain, weakened movement, fatigability 
or incoordination.  Although the veteran's right shoulder is 
symptomatic, including pain, crepitus and decreased activity 
during flare-ups, there is no clinical indication that his 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of 20 percent.   

In reaching this decision, the Board has also considered the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4 as well as the history of the 
veteran's disorder.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).  The veteran has not asserted, and the 
evidence does not show, that his right shoulder disability 
has caused marked interference with employment (beyond that 
contemplated by the assigned evaluations) or necessitated 
frequent periods of hospitalization.  Rather, the evidence 
shows that the veteran has continued his employment as a golf 
professional throughout the pendency of this appeal and has 
only experienced occasional pain in the right shoulder while 
performing the duties in connection with his position.  

Further, in October 2000 the veteran informed Dr. Lau that he 
had not missed any time from work due to his shoulder 
disability.  Additionally, the record does not show that the 
veteran's disability has resulted in frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1)(2000) have not been met.  See also Bagwell v. 
Brown, 9 Vet. App. 157 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  


ORDER

Entitlement to a disability in excess of 20 percent for a 
chronic rotator cuff degenerative tear with impingement 
syndrome of the right shoulder, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

